DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 1) page 12, line 3, “side10a” should be replaced by --side 10a--; 2) page 19, line 25, “top intermediate rib end 39” should be replaced by --top intermediate rib end 39a--; 3) page 19, line 28, “top intermediate rib end 28” should be replaced by --top intermediate rib end 39a--; 4) “second intermediate rib end 29c” should be replaced by --second intermediate rib end 39c--; 5) page 25, line 25, “posisionted” should be replaced by        --positioned--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kinney, Jr. et al ‘766.
	As per claim 1, Kinney, Jr. et al ‘766 discloses a fill sheet (Fig. 2-3, 8, fill sheets 38, col. 4 In. 22-23) for cooling heat transfer fluid in a cooling tower (Fig. 1, tower 10, 
	As per claim 4, Kinney, Jr. et al ‘766 discloses the fill sheet of claim 1, and discloses further wherein the first spacer extends from a valley (See Fig. 6, the spacer is shown to extend from a valley indicated at 62.) of the fill sheet. 
	As per claim 6, Kinney 766 discloses the fill sheet of claim 1, and discloses further comprising: a microstructure (Fig. 3, 6, the ridges 60 and grooves 62 are shown to make up a microstructure.) defined on the heat transfer area, the first spacer having a first connection surface (See Fig. 3, 6, a first connection surface is shown at surface 90d.), the first connection surface spaced at a greater height than the microstructure 
	As per claim 8, Kinney 766 discloses a fill pack (Fig. 2, fill pack 24, col. 4 In. 15) for cooling heat transfer fluid in a cooling tower (Fig. 1, tower 10, col. 3 In. 66-68), the fill pack comprising: a first fill sheet (Fig. 2-3, 8, fill sheets 38, col. 4 In. 22-23) having a first top edge (See Fig. 1-2, the top edge is shown at the top of the sheet connecting the intake and outlet ends.), a first bottom edge (See Fig. 1, the bottom edge is shown at the bottom of the sheets connecting the intake and outlet ends.) and a first heat transfer area (See Fig. 2-3, the heat transfer area is shown as the area between the areas indicated at 50 and 55.) between the first top edge and the first bottom edge, a first plurality of spacers (Fig. 2-3, spacers 88, col. 6, In. 5-6) extending generally perpendicularly relative to a first sheet plane from the first fill sheet, the first plurality of spacers including a first spacer (See Fig. 3, the first spacer is shown as the spacer 88 on the left.) having a first head end (See Fig. 3, the first head end is shown at 96.) and a first tail end (See Fig. 3, the first tail end is shown at 98.), the first head end positioned closer to the first top edge than the first tail end (See Fig. 2-3, the first head end is shown closer to the top edge than the first tail end.); and a second fill sheet (Fig. 2-3, 8, fill sheets 38, col. 4 In. 22-23) having a second top edge (See Fig. 1-2, the top edge is shown at the top of the sheet connecting the intake and outlet ends.), a second bottom edge (See Fig. 1, the bottom edge is shown at the bottom of the sheets connecting the intake and outlet ends.) and a second heat transfer area (See Fig. 2-3, the heat transfer area is shown as the area between the areas indicated at 50 and 55.) between the second top edge and the second bottom edge, a second plurality of spacers (Fig. 2-3,

vertical.) defined generally perpendicularly relative to the first and second top edges and the first and second bottom edges, the first tail end extending toward an opposite side of the vertical axis relative to the second tail end (See Fig. 2-3 and 8, the first and second tail ends are shown to extend to opposite sides of the vertical axis.).	
	As per claim 9, Kinney, Jr. et al ‘766 discloses the fill pack of claim 8, and discloses further wherein the first spacer defines a first spacer axis (See Fig. 3, a first spacer axis is shown to be defined between the first head end at 96 and the first tail end at 98.) and the second spacer defines a second spacer axis (See Fig. 3, a second spacer axis is shown to be defined between the second head end at 96 and the second tail end at 98.), a lateral axis defined generally perpendicular relative to the vertical axis and substantially parallel to the first and second top edges (See Fig. 2-3, the lateral axis is shown to be parallel with the first and second top edges.), the first spacer axis and 
	As per claim 16, Kinney, Jr. et al ‘766 discloses the fill pack of claim 8, and discloses further wherein the first spacer is positioned adjacent to the second spacer in the installed configuration (See Fig. 2-3, and 8, the first and second spacers are shown to be positioned adjacent one another in the installed configuration.), the positioning of the first and second spacers facilitating spacing of the first fill sheet relative to the second fill sheet in the installed configuration (See Fig. 8, the spacers are shown to facilitate spacing between sheets.).
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yang et al ‘549.
	As per claim 17, Yang et al ‘549 disclose a fill pack (Fig. 1, 3, fill media 20, para [0020)) for cooling heat transfer fluid in a cooling tower (Fig. 1, cooling tower 10, para (0020]), the fill pack comprising: a first fill sheet (Fig. 3, the frontmost sheet 70, para (0023]) having a first air intake side (See Fig. 3, the intake side is indicated at 28 on the left of the figure.), a first top edge (See Fig. 3, the top edge is indicated at 90.), a first air outlet side (See Fig. 3, the outlet side is shown at 100.) and a first heat transfer area (See Fig. 3, the heat transfer area is indicated between the edges and intake and outlet.) between the first air intake side and the first air outlet side; a second fill sheet (Fig. 3, the sheet 70 behind the frontmost sheet, para [0023]) having a second air intake side (See Fig. 3, the intake side is indicated at 28 on the left of the figure.), a second top 
	As per claim 18, Yang et al ‘549 discloses the fill pack of claim 17, and discloses further wherein the plurality of tubes have an arcuate shape (See Fig. 3, the tubes are shown to form an arc that extends upward.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney, Jr. et al ‘766.
	As per claim 2, Kinney, Jr. et al ‘766 discloses the fill sheet of claim 1, but does not specifically disclose wherein the first spacer angle is ten to eighty degrees (10-80                        
                            °
                        
                    ).                         
                            °
                        
                    ), it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the first spacer angle is ten to eighty degrees (10-80                        
                            °
                        
                    ).  Accordingly, it would have been obvious for an artisan at the time of the filing of the application to have arrived at the first spacer angle is ten to eighty degrees (10-80                        
                            °
                        
                    ), in order to have sufficiently spaced layers of the fill pack.
	As per claim 3, Kinney, Jr. et al ‘766 discloses the fill sheet of claim 2, but does not specifically disclose wherein the first spacer angle is thirty-five degrees (35                        
                            °
                        
                    ).  While Kinney, Jr. et al ‘766 does not specifically disclose the first spacer angle is thirty-five degrees (35                        
                            °
                        
                    ), it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the first spacer angle of thirty-five degrees (35                        
                            °
                        
                    ).  Accordingly, it would have been obvious for an artisan at the time of the filing of the application to have arrived at the first spacer angle of thirty-five degrees (35                        
                            °
                        
                    ), in order to have sufficiently spaced tayers of the fill pack.
	As per claim 10, Kinney, Jr. et al ‘766 discloses the fill pack of claim 9, but does not specifically disclose wherein the first and second spacer angles are between thirty and forty degrees (30-40                        
                            °
                        
                    ).  While Kinney, Jr. et al ‘766 does not specifically disclose the first and second spacer angles are between thirty and forty degrees (30-40                        
                            °
                        
                    ), it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the first and second spacer angles being between thirty and forty degrees (30-40                        
                            °
                        
                    ).  Accordingly, it would have been obvious for an artisan at the time of the filing of the application, to have arrived at the                         
                            °
                        
                    ), in order to have sufficiently spaced layers of the fill pack.
	As per claim 11, Kinney, Jr. et al ‘766 discloses the fill pack of claim 9, but does not specifically disclose wherein the first and second spacer angles are equivalent.  While Kinney, Jr. et al ‘766 does not specifically disclose that the first and second spacer angles are equivalent, it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the first and second spacer angles being equivalent.  Accordingly, it would have been obvious for an artisan at the time of the filing of the application, to have arrived at the first and second spacer angles being equivalent, in order to have sufficiently spaced layers of the fill pack.
	As per claim 12, Kinney, Jr. et al ‘766 discloses the fill pack of claim 9, but does not specifically disclose wherein the first and second spacer angles are approximately thirty-five degrees (35                        
                            °
                        
                    ).  While Kinney, Jr. et al ‘766 does not specifically disclose that the first and second spacer angles are approximately thirty-five degrees (35                        
                            °
                        
                    ), it is well known in the art that routine experimentation and various experimental design choices
could have been used to have arrived at the first and second spacer angles being approximately thirty-five degrees (35                        
                            °
                        
                    ).  Accordingly, it would have been obvious for an artisan at the time of the filing of the application, to have arrived at the first and second spacer angles being approximately thirty-five degrees (35                        
                            °
                        
                    ). in order to have sufficiently spaced layers of the fill pack.
	As per claim 15, wherein the spacers of Kinney, Jr. et al ‘766 approximate a rectangular footprint (88 in Figs. 2 and 3), it would have been obvious for an artisan at .
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney, Jr. et al ‘766 taken together with Lefevre.
Kinney, Jr. et al ‘766 as has been applied above substantially discloses applicant’s invention as recited by instant claims 5 and 13, except for the spacers being in the general shape of a teardrop.
Lefevre (11a in Fig. 1; col. 4, lines 20-28) discloses a fill sheet (1) having spacer bosses (11a) in the general shape of teardrops.  Such a shape allow for smooth passage of liquid and gases around the spacers, which form blockages for the passages of the phases between the fill sheets.  It would have been obvious for an artisan at the time of the filing of the application, to modify the abrupt shapes of the spacers of Kinney, Jr. et al ‘766, to general teardrop shapes, in view of Lefevre, since such would reduce the pressure drop of the fluids passing around the spacer structures.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al ‘549.
	As per claim 19, Yang et al ‘549 disclose the fill pack of claim 17, and disclose further that the blocking structure is comprised of a pair of rounded ribs (See Fig. 3, the blocking structure is shown to comprise multiple ribs at 100, 102, and 104; para [0028], ‘The third curved portion 104 curves back in line with the plane of the heat exchange passage 90 and also curves upward with the curve of the ribs 52'), but does not specifically disclose the ribs measuring from approximately five hundredths of an inch to .
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest the first and second spacer elements, each having a head portion and a tail portion, with the head portions being closer to the top of the fill sheet than the tail portions, the spacers each being in the form of first and second glue bosses, so that the proximate head portions may be firmly attached within the assembled form of the fill pack, therefore insuring that the device will take advantage of the optimal liquid flow passages around the assembled, proximate 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.S.B/3-25-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776